STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

SHELLY       SEBASTIAN                                                             NO.     2021      CW    1388


VERSUS


LOUISIANA          STATE       POLICE                                               JANUARY         31,    2022
RETIREMENT             SYSTEM,       KIM    GANN

AND    IRVING          FELPS




In    Re:          Louisiana          State     Police      Retirement            System,      applying          for
                   supervisory              writs,         19th        Judicial          District          Court,
                   Parish       of    East    Baton       Rouge,       No.    697, 794.




BEFORE:            McDONALD,          LANIER,       AND   WOLFE,        JJ.


           WRIT        DENIED.        We     note         that     while          the     district             court


impermissibly rendered a partial                            judgment          on the exception of no
cause       of     action,       no        review    was     sought          of   the    portion          of    that

judgment          which        partially       granted           the    exception         of   no     cause       of

action.




C    URT    OF    APPEAL,       FIRST       CIRCUIT




       DEPUT'Z'-' CI]ERk OF COURT
                 FOR    THE    COURT